Citation Nr: 9928687	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
iliotibial band syndrome/patellofemoral syndrome of the right 
knee.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1993 to September 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in September 1998.  A statement of 
the case was mailed to the veteran in October 1998.  The 
veteran's substantive appeal was received in October 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of pain in the right knee.

2.  The objective medical evidence does not show limitation 
of motion of the right knee and/or additional loss of range 
of motion due to pain or during flare-ups nor does it show 
recurrent medial or lateral instability or subluxation.  


CONCLUSION OF LAW

A rating above the initial non-compensable rating assigned 
following a grant of service connection for service-connected 
residuals of a right knee injury from the effective date of 
service connection is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, 
Diagnostic Code 5060 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that the 
veteran was treated for a right knee injury during service.  
Thereafter, the veteran was treated several times for right 
knee pain.  In September 1994, the veteran was discharged 
from service.  The veteran subsequently submitted a claim for 
service connection for residuals of a right knee injury in 
August 1997 and was afforded a VA examination in August 1998.

During the examination the veteran stated that she injured 
her right knee around March 1993.  Since that time, the 
veteran contends that she has experienced progressively 
severe pain in the joint which is aggravated by long sitting, 
weather changes and walking on a treadmill.  In addition, the 
veteran reported that climbing stairs aggravates the pain.  
The veteran did not report locking of the knee, but she did 
indicate an occasional sensation of the right knee giving 
way.  

Upon physical examination, the examiner reported no 
dislocation or recurrent subluxation and no inflammatory 
arthritis.  The examiner opined that the right knee 
disability did not cause an appreciable interference with 
daily activities.  Examination of the right knee joint 
revealed no swelling, no tenderness, no deformity, no 
limitation of motion, and no positive drawer McMurray or 
Lachman's signs.  The veteran's active and passive range of 
motion was within normal limits.  There was no pain on motion 
of the right knee noted.  The examiner did indicate that it 
was possible that there might be slight pain on motion with 
aggravating factors as noted above, but probably no 
limitation of motion.  The veteran's gait was normal with 
normal ambulation and no evidence of foot abnormalities.  No 
ankylosis was noted.  X-rays indicated no evidence of 
fracture or joint effusion.  No significant arthritis was 
identified.  The examiner diagnosed the veteran with 
iliotibial band syndrome/patellofemoral syndrome, right knee, 
without x-ray evidence of degenerative joint disease.

In a September 1998 rating decision, service connection was 
granted for iliotibial band syndrome/patellofemoral syndrome, 
right knee, and was assigned a non-compensable evaluation for 
this disability, effective August 26, 1997.  The veteran 
appealed that determination.  The veteran asserted in her 
substantive appeal, as she had during her examination, that 
she has right knee pain.  She related that she has 
increasing, constant pain when walking, standing or with any 
movement.  She asserted an inability to utilize stairs, and 
an inability to kneel as a result of her service-connected 
residuals of a right knee injury.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  Under 38 C.F.R. § 4.31 
(1998), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
rating schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

The veteran has been rated under Diagnostic Code 5260 which 
governs ratings for limitation of flexion of the knee.  The 
Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities. The diagnostic codes 
for consideration here are Diagnostic Codes 5257, 5260, and 
Diagnostic Code 5261.

Under Diagnostic Code 5257, the rating schedule provides a 10 
percent rating for slight impairment of the knee, a 20 
percent rating for moderate impairment of the knee, and a 30 
percent rating for severe impairment of the knee as measured 
by the degree of recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5260, the rating schedule provides a 10 
percent rating where flexion of the leg is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a 30 percent rating where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, the rating schedule 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1998).

The Board notes the opinion of the General Counsel 
(VAOPGCPREC 23-97), which held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability may be rated separately based on 
limitation of motion and lateral instability and subluxation, 
the appellant is entitled to a separate rating for the 
arthritis.  In this case, the medical evidence indicates that 
the veteran does not suffer from instability or subluxation 
of the right knee.  The VA examination reveals no instability 
or subluxation.  Therefore, the provisions of the General 
Counsel's opinion do not apply in this case.  

Likewise, with regard to Diagnostic Code 5257, a compensable 
rating is only warranted when knee disability is productive 
of slight impairment as measured by the degree of recurrent 
subluxation or lateral instability.  As noted, a review of 
the medical evidence shows that the veteran's right knee is 
not productive of either recurrent subluxation or lateral 
instability.  As such, a compensable rating for the right 
knee is not warranted under Diagnostic Code 5257.  As such, a 
higher rating may not be assigned under this diagnostic code.  

The Board notes that the veteran complains of painful and 
limited motion.  A review of the medical evidence shows that 
the veteran's right knee joint is not productive of swelling, 
tenderness, deformity, limitation of motion, nor positive 
Drawer, McMurray, or Lachman's signs.  The veteran's active 
and passive range of motion was within normal limits.  There 
was no pain on motion of the right knee noted.  The examiner 
did indicate that it was possible that there might be slight 
pain on motion with aggravating factors as noted above, but 
probably no limitation of motion.  Since the examiner 
indicated that there was no pain on motion and the veteran's 
range of motion of her right knee was within normal limits, 
the veteran clearly does not meet the criteria of either 
Diagnostic Code 5260 or 5261 for a compensable rating for the 
right knee.  The Board acknowledges the veteran's complaints 
of pain in her knee.  However, the medical evidence, which 
reflects range of motion testing, does not support the notion 
that she has additional loss of range of motion loss due to 
pain on use or during flare-ups.  DeLuca.  Such testing 
revealed the extent to which she could move her right knee on 
range of motion testing and that movement was within normal 
limits.  The record reflects that the examiner was aware of 
her complaints of pain and documented that she had 
discomfort.  However, the examiner was able to determine the 
extent to which the veteran could move her affected joint in 
light of her discomfort.  In other words, although the 
veteran may have experienced pain while the actual range of 
motion tests were being conducted, the examiner was able to 
identify the extent of her motion and that motion was full.  
Moreover, no additional loss of range of motion due to pain 
or during flare-ups was shown.  As such, a compensable rating 
for her right knee under the diagnostic codes governing 
limitation of motion is not warranted.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence, the Board finds that the 
level of severity of the veteran's service-connected right 
knee disability does not provide a basis for a compensable 
rating since the effective date of service connection.  As 
such, the non-compensable disability rating has been properly 
assigned effective from the same effective date as that in 
effect for service connection.  A compensable rating is not 
warranted for the reasons and bases previously set forth as 
there is no additional evidence for review.  

Accordingly, the medical evidence of record does not support 
the veteran's dissatisfaction with the initial non-
compensable rating assigned following a grant of service 
connection for service-connected residuals of a right knee 
disability, and a non-compensable rating is warranted from 
the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, Diagnostic Code 
5260 (1998).  


ORDER

The appeal is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

